Form 185 − ntc13plnafter

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                          Case No.: 18−31197−ABA
                                          Chapter: 13
                                          Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Regi O. Abraham
   606 Cooper Landing Road
   Building B
   Apt. 2E
   Cherry Hill, NJ 08002
Social Security No.:
   xxx−xx−4602
Employer's Tax I.D. No.:


               NOTICE OF FILING OF MODIFICATION OF PLAN AFTER CONFIRMATION
                              AND NOTICE OF HEARING THEREON

       Notice is hereby given that a Plan was confirmed in this matter on March 29, 2019.

       On 6/9/2021 the debtor filed a modification to the Plan.

       Accordingly, a hearing will be held before the Honorable Andrew B. Altenburg Jr. on:

Date:             July 14, 2021
Time:              10:00 AM
Location:        Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street,
Camden, NJ 08101−2067
       Accordingly, notice is hereby given that,
1.     Seven (7) days prior to the confirmation hearing is fixed as the last day for filing
       a written rejection to the modified plan.
2.     Pursuant to 11 U.S.C. 1323 (c), if the Plan as modified changes the rights of the holder
       of a secure claim, such holders acceptance or rejection of the Plan before modification will
       be deemed acceptance or rejection of the Plan as modified, unless the holder changes such
       holders acceptance or rejection of the Plan within the time fixed.
3.     If, at the confirmation hearing, the Court determines that the plan is not confirmable,
       the debtor's case may be dismissed or converted.
A copy of the modified Plan will follow this notice.




Dated: June 10, 2021
JAN:

                                                                    Jeanne Naughton
                                                                    Clerk
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 18-31197-ABA
Regi O. Abraham                                                                                                        Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 10, 2021                                               Form ID: 185                                                              Total Noticed: 23
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 12, 2021:
Recip ID                   Recipient Name and Address
db                     +   Regi O. Abraham, 606 Cooper Landing Road, Building B, Apt. 2E, Cherry Hill, NJ 08002-1710
517833557              +   Calzaretto & Company, LLC, 459 Route 38 West, 16848, NJ 08052-2060
519042149              +   Calzaretto & Company, LLC, John Calzaretto, CPA, JD, 459 Route 38 West, Maple Shade, NJ 08052-2060
517833558              +   Equifax Information Services, PO Box 740241, Atlanta, GA 30374-0241
517833559              +   Experian, PO Box 4500, Allen, TX 75013-1311
517849986                  Mercedes-Benz Financial Services USA LLC, c/o BK Servicing, LLC, PO Box 131265, Roseville, MN 55113-0011
517833566              +   NJ Child Support Svcs, Burlington County, 50 Rancocas Road, 2nd floor, PO Box 6555, Mount Holly, NJ 08060-6555
517833563              +   Nelco Realty, 606 Cooper Landing Road, Cherry Hill, NJ 08002-1710
517833565              +   New Jersey Motor vehicle Commission, Title Records Unit, PO Box 155, Trenton, NJ 08666-0155
517833564              +   New Jersey Motor vehicle Commission, Administative Unit, 225 East State Street, Trenton, NJ 08666-0001
517833567              +   Paul Mathai, 102 Old Orchard Road, Cherry Hill, NJ 08003-1213
517833568              +   Sherly Abraham, 13303 Big Cedar Lane, Bowie, MD 20720-5609
517833569              +   State of New Jersey Division of Taxation, Bankruptcy Section, PO Box 245, Trenton, NJ 08695-0245
517833572              +   TransUnion, PO Box 2000, Chester, PA 19016-2000

TOTAL: 14

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: usanj.njbankr@usdoj.gov
                                                                                        Jun 10 2021 21:08:00      U.S. Attorney, 970 Broad St., Room 502, Rodino
                                                                                                                  Federal Bldg., Newark, NJ 07102-2534
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Jun 10 2021 21:08:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235
517833560              + Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Jun 10 2021 21:08:00      Internal Revenue Service, Centralized Insolvency
                                                                                                                  Operation, PO Box 7346, Philadelphia, PA
                                                                                                                  19101-7346
517833561              + Email/Text: M74banko@daimler.com
                                                                                        Jun 10 2021 21:09:00      Mercedes-Benz Financial Services, Po Box 685,
                                                                                                                  Roanoke, TX 76262-0685
517833562              + Email/Text: bankruptcydpt@mcmcg.com
                                                                                        Jun 10 2021 21:08:00      Midland Funding, 2365 Northside Dr, Suite 300,
                                                                                                                  San Diego, CA 92108-2709
517937155                  Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                           Jun 10 2021 21:03:26                   Portfolio Recovery Associates, LLC, c/o Walmart
                                                                                                                  Credit Card, POB 41067, Norfolk VA 23541
517838050              + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Jun 10 2021 21:04:26      Synchrony Bank, c/o of PRA Receivables
                                                                                                                  Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                                  23541-1021
517833570              + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Jun 10 2021 21:04:27      Synchrony Bank/Walmart, Attn: Bankruptcy Dept,
                                                                                                                  Po Box 965060, Orlando, FL 32896-5060
517833571                  Email/PDF: ais.tmobile.ebn@americaninfosource.com
                                                                                        Jun 10 2021 21:05:04      TMobile, PO Box 742596, Cincinnati, OH
                                                                                                                  45274-2596

TOTAL: 9
District/off: 0312-1                                              User: admin                                                             Page 2 of 2
Date Rcvd: Jun 10, 2021                                           Form ID: 185                                                          Total Noticed: 23

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 12, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 10, 2021 at the address(es) listed below:
Name                             Email Address
Daniel L Reinganum
                                 on behalf of Trustee Isabel C. Balboa DanielR@McDowellLegal.com
                                 tcuccuini@mcdowelllegal.com;Lwood@mcdowelllegal.com;kgresh@mcdowelllegal.com;kbrocious@mcdowelllegal.com;djamis
                                 on@mcdowelllegal.com;cgetz@mcdowelllegal.com;reinganumdr62202@notify.bestcase.com

Daniel L Reinganum
                                 on behalf of Debtor Regi O. Abraham DanielR@McDowellLegal.com
                                 tcuccuini@mcdowelllegal.com;Lwood@mcdowelllegal.com;kgresh@mcdowelllegal.com;kbrocious@mcdowelllegal.com;djamis
                                 on@mcdowelllegal.com;cgetz@mcdowelllegal.com;reinganumdr62202@notify.bestcase.com

Isabel C. Balboa
                                 ecfmail@standingtrustee.com summarymail@standingtrustee.com

U.S. Trustee
                                 USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 4
